Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00208-CV
____________
 
INTER-TEL LEASING, INC.,
Appellant
 
V.
 
FIRST MORTGAGE AMERICA, INC., Appellee 
 

 
On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 02-46519
 

 
M E M O R A N D U M  O
P I N I O N
On January 24, 2005, the parties filed a joint motion to reschedule
oral argument because the case had been settled.  The court granted the motion the following
day.  No motion to dismiss the appeal has
been filed.  Nor has any activity
occurred in the case since the court=s ruling on January 25, 2005.




On November 23, 2005, this Court issued an order stating that
unless any party filed a response demonstrating that the court should retain
the case on or before December 5, 2005, the Court would dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.